Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: calculation control unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jae Park on 14 February 2014.

The application has been amended as follows (only claims 1 and 5 are amended): 

1. (Currently Amended) A method of controlling an autonomous anti-icing apparatus provided in a structure in an ice formation environment, the method comprising: 
[AltContent: textbox (/)]a first step of collecting and storing ice formation environment data, which includes information on an air speed, an angular speed, an angle, and aerodynamic load for an ice formation environment, using a plurality of first sensors, 
a second step of calculating a calculated value of aerodynamic parameter based on the ice formation environment data and the ice formation prediction data in real time so as to determine whether ice formation is present on a surface of the structure and calculating a degree of ice formation through the calculated value of an aerodynamic parameter; and 
a third step of allowing a calculation control unit to send a temperature control signal, which includes a heating period signal, to a power supply so that an electric heating part is heated when the ice formation is determined by comparing the degree of ice formation with a preset values wherein, 
the third step includes: 
sending a heating period signal from the calculation control unit to the power supply when a heating period of the electric heating part is set; 
[AltContent: textbox (/
/)]collecting temperature change data of the electric heating part by a plurality of second sensors when the heating period of the electric heating part is finished, sending an off-control signal to the power supply, and starting a cool-off period; and 
calculating a degree of remaining ice formation on the surface of the structure based on the temperature change data collected during the heating period.


[AltContent: textbox (/)]5. (Currently Amended) The method of claim 1, wherein, in the first step, the ice formation environment data includes data for an atmospheric temperature of the structure and data for change in a temperature of the electric heating part that are collected by the plurality of second sensors in real time, 
the second step includes calculating a calculated value of thermodynamic parameter based on the ice formation environment data in real time, 
[AltContent: textbox (/)]the third step includes comparing and determining whether the calculated value of the thermodynamic parameter is included in an ice formation condition value, and when the calculated value of the thermodynamic parameter is less than the ice formation condition value, collecting reference data for an ice non-formation environment by the plurality of first sensors.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-5 are allowable.  Applicant incorporated allowable claim 2 into claim 1.  As it stands, the entire application is thus in condition for allowance.
The prior art generally, and the closest prior art of McCann, English and Snir, specifically, does not teach or render obvious all the elements that need to be included in assessing the formation of ice in the allowable subject matter.  It is noted that the ice formation is not calculated directly, like through capacitance or resistance through the ice, but rather the conditions of ice formation are assessed and then acted upon (see Meis, ¶0018, for “ice detectors”).
change data of the of the heating part during the heating period.  There is no teaching, motivation or suggestion to modify the prior art to meet this claim.  The rest of the claims are dependent on this claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761   

                                                                                                                                                                                                     /HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761
021522